Citation Nr: 0201747	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-04 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with medial meniscus damage, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for low back pain with 
degenerative changes, currently evaluated as 20 percent 
disabling.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left knee osteoarthritis secondary to the veteran's service-
connected right knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which continued a 30 percent disability 
evaluation for the veteran's right knee disorder, granted 
service connection for lower back pain and assigned a 20 
percent disability evaluation thereto, and declined to find 
that new and material evidence was submitted to reopen the 
claim of entitlement to service connection for a left knee 
disorder as secondary to the veteran's service-connected 
right knee disorder.

The Board notes that the veteran raised the claim of 
entitlement to a total disability evaluation due to 
individual unemployability during his videoconference hearing 
held before the Board in July 2000.  Because that claim has 
not been prepared for appellate review it is not currently 
before the Board.  Accordingly, this matter is referred to 
the RO for consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has severe right knee impairment with flexion 
limited to 110 degrees and extension limited to -20 degrees 
without pain.  

3.  The veteran has no more than a moderate back disability 
with muscle spasm on bending and extending, and limitation of 
motion in the lumbar spine to 65 degrees of forward flexion 
and backward extension to 10 degrees without pain, and 
lateral flexion and rotation in both directions to 10 degrees 
without pain.   

4.  In an unappealed September 1981 rating decision, the RO 
denied service connection for a left knee disorder.

5.  The evidence associated with the claims file subsequent 
to the RO's September 1981 decision is new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
left knee disorder.

6.  The veteran's left knee disorder is a result of his 
service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for degenerative joint disease of the right knee with 
medial meniscus damage have not been met.  38 C.F.R. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (2001).


2.  The criteria for a disability evaluation in excess of 20 
percent for low back pain with degenerative changes have not 
been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Code 5292 
(2001).

3.  The September 1981 rating decision denying entitlement to 
service connection for a left knee disorder is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.302, 20.1103 (2001).

4.  The evidence submitted subsequent to the September 1981 
rating decision is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
left knee disorder have been met.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 20.1105 
(2001).

5.  The veteran's left knee disorder is proximately due to or 
the result of his service-connected right knee disorder.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims as well as its duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  By virtue of the Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claims.  The veteran was afforded VA examination and the 
RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  In fact, it appears 
that all pertinent evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  The veteran was also given the 
opportunity to appear and testify before the Board at a 
videoconference hearing to advance any and all arguments in 
favor of his claims.

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The provisions of 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Veterans Appeals (Court), 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. § 4.59, which requires consideration of painful 
motion with any form of arthritis, the veteran's reports of 
pain were considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes as outlined 
below.

A.  Right Knee Disorder

The veteran's right knee disorder has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which sets out the criteria for assigning disability 
ratings for impairments of the knee based on recurrent 
subluxation or lateral instability.  Specifically, a 10 
percent evaluation is assigned when there is evidence of 
slight impairment, a 20 percent evaluation is assigned when 
there is evidence of moderate impairment, and a 30 percent 
evaluation is assigned when there is evidence of severe 
impairment.  Higher ratings may be assigned for impairments 
of the knee under Diagnostic Code 5256 when there is evidence 
of ankylosis, under Diagnostic Code 5261 when there is 
evidence of limitation of extension greater than 20 degrees, 
and under Diagnostic Code 5262 when there is evidence of 
nonunion in the tibia and fibula with loose motion requiring 
a brace.  The Board notes that Diagnostic Code 5260, which 
assigns ratings based on limitation of flexion, does not 
allow for an evaluation higher than 30 percent.

A separate rating may be assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, when there is evidence of additional 
disability due to arthritis.  See General Counsel Precedent 
Opinions 23-97 and 9-98 (VAOPGCPREC 23-97 & VAOPGCPREC 9-98).  
Diagnostic Code 5003 allows for rating disabilities of the 
joints by the level of limitation of motion when there is x-
ray evidence of involvement of two or more major or two or 
more minor joints.  In order for a separate rating to be 
assigned, however, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

The evidence of record reveals that the veteran has pain, 
weakness and instability in his right knee as well as 
periodic swelling and fluid retention.  He is limited to 
walking about one block and has been advised to avoid 
prolonged standing; he periodically requires medical 
treatment to drain the fluid from his knee.  The veteran 
asserts that his condition get worse in cold weather.  Upon 
examination in September 1999, the veteran was able to flex 
his right knee to 110 degrees and extend the knee to -20 
degrees without pain.  He exhibited moderate medial 
instability at that time and x-rays showed severe 
degenerative osteoarthritic changes.

The Board notes that the veteran testified before it at a 
videoconference hearing in July 2000 that he had been 
participating in treatment at the VA on a periodic basis, 
with the most recent visit being a routine check-up that 
month.  He stated that his treatment was only periodic 
because he was advised that there was nothing that could be 
done for his degenerative disease.  The veteran testified 
that he was too young to have a total knee replacement, so he 
just had the fluid drained off of his knee periodically and 
took Ibuprofen as needed.  As such, because the record 
contains several statements from the veteran's treating 
physicians, the Board finds that the veteran will not be 
prejudiced by its rendering a decision without the benefit of 
the treatment record showing a routine check-up in July 2000.

Given the evidence as outlined above, the Board finds that 
the veteran has a severe impairment of the right knee due to 
his degenerative joint disease and medial meniscus damage as 
evidenced by continued pain, instability and weakness.  Thus, 
the 30 percent disability evaluation assigned under 
Diagnostic Code 5257 is found to be appropriate.  Because 
there is no evidence of ankylosis, limitation of extension to 
30 degrees, or nonunion of the tibia and fibula, a higher 
disability evaluation is not available based on the schedule 
for rating disabilities.  Using Diagnostic Code 5003 would 
not allow for a higher evaluation either because the 
veteran's limitation of motion in the right knee is not so 
severe as to rated at all under Diagnostic Codes 5260 and 
5261 for limitation of motion.  Accordingly, a higher 
evaluation is not shown to be warranted.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991); however, the Board finds that the 
veteran has not submitted sufficient evidence showing that 
his right knee impairment has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflects the 
clinically established right knee impairment experienced by 
the veteran and his appeal must be denied in this regard.


B.  Back Disorder

The veteran's low back pain with degenerative changes has 
been evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292, which sets forth the criteria 
for evaluating lumbar spine disorders based on limitation of 
motion.  A 10 percent evaluation is assigned when there is 
evidence of slight limitation of motion in the lumbar spine, 
a 20 percent evaluation is assigned when there is evidence of 
moderate limitation, and a 40 percent evaluation is assigned 
when there is evidence of severe limitation of motion in the 
lumbar spine.  Higher evaluations may be assigned under 
Diagnostic Code 5293 when there is evidence of intervertebral 
syndrome with symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm or 
other neurological findings appropriate to the site of a 
diseased disc, and under Diagnostic Code 5295 when there is 
evidence of lumbosacral strain with listing of the whole 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.

The evidence of record reveals that the veteran has a burning 
pain in the center of his back and cannot sit for prolonged 
periods without developing stiffness in the lower back.  He 
testified before the Board that he had difficulty bending and 
lifting heavy items.  The medical evidence shows that the 
veteran has been advised to avoid lifting more than five 
pounds and any prolonged walking or standing.  During a 
September 1999 VA examination, the veteran exhibited muscle 
spasm in his lumbar spine with bending and extending and was 
limited to 65 degrees of flexion and 10 degrees of backward 
extension without pain.  The veteran could lateral flex and 
rotate in both directions up to 10 degrees without pain.  It 
was also reported that changes in the weather caused fatigue, 
pain and weakness in the lower back.  X-rays revealed 
retrolisthesis at L3 over L4 and spondylosis at L2 through 
L5.  There is no evidence of treatment on a regular basis.

Given the evidence as outlined above, the Board finds that 
the veteran has moderate limitation of motion in his lumbar 
spine.  His complaints of pain and weakness were taken into 
account when making this determination as required by 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the veteran 
experiences muscle spasm with bending and extending, there is 
no evidence of intervertebral disc syndrome or other findings 
consistent with lumbosacral strain.  Consequently, the Board 
finds that the 20 percent disability evaluation assigned 
under Diagnostic Code 5292 is appropriate.  

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  Because the veteran has not 
submitted evidence showing that his back impairment has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluation assigned 
for the veteran's back disorder adequately reflects the 
clinically established impairment experienced and the 
veteran's appeal in this regard must be denied.

II.  Service Connection for a
Left Knee Disorder

By September 1981 rating decision, the RO denied service 
connection for a left knee disorder, finding that it was 
neither incurred in or aggravated by service nor caused by 
the veteran's service-connected right knee disorder.  
Although the veteran was notified of this decision and his 
procedural and appellate rights, he did not appeal the 
decision.  Thus, it is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The veteran now seeks to reopen his claim for service 
connection for a left knee disorder as secondary to his 
service-connected right knee disorder.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the U.S. Court of Appeals for 
the Federal Circuit noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.  The credibility of the new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  If all of the tests are satisfied, the claim 
must be reopened.

With these considerations, the Board must review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in September 1981.  At the time of the September 
1981 rating decision, the only evidence of record was the 
veteran's service medical records and medical treatment 
records following a fall in 1980.  Specifically, the veteran 
required arthroscopy and arthroscopic removal of 
osteochondral fragments in the left knee following a fall 
which the veteran attributes to the giving out of his right 
knee.  Since that time, the veteran has participated in 
periodic treatment for the degenerative changes in both of 
his knees and in September 1999, a VA examiner opined that 
the veteran's left knee disorder was a secondary condition 
due to his service-connected right knee disorder.  
Furthermore, the veteran submitted a statement from his VA 
treating physician in July 2000, reflecting the opinion that 
the veteran's left knee disorder was at least exacerbated by 
the right knee disorder and possibly caused by it.

Considering the evidence as outlined above, the Board finds 
that the evidence submitted by the veteran or otherwise 
associated with the claims folder since the September 1981 
rating decision is new and bears directly and substantially 
upon the issue of service connection for a left knee disorder 
as secondary to a service-connected right knee disorder.  
This evidence is neither cumulative, nor redundant, and, in 
the Board's opinion, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  The Board notes that both medical opinions 
associated with the veteran's claims folder since the 
September 1981 rating decision speak directly to the issue of 
secondary service connection, evidence which was not of 
record in September 1981.  Accordingly, the Board finds that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a left knee disorder on a secondary basis. 

Thus, the Board must determine whether the veteran is 
entitled to service connection for a left knee disorder as 
secondary to his service-connected right knee disorder.  
Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Evaluation of a 
secondarily service-connected disability shall be for the 
degree of disability (but only that degree) over and above 
any disability which may have existed prior to aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.102).

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's left knee disorder is proximately due to 
or the result of his service-connected right knee disorder.  
The medical evidence supports such a finding as the veteran's 
VA treating physician opined that the left knee disorder was 
at a minimum exacerbated by the service-connected right knee 
disorder, but possibly caused by it, and a VA examiner 
definitively opined that the veteran's left knee disorder was 
secondary to his service-connected right knee disorder.  
Therefore, the Board hereby grants secondary service 
connection for the veteran's left knee disorder.


ORDER

An evaluation in excess of 30 percent for degenerative joint 
disease of the right knee with medial meniscus damage is 
denied.

An evaluation in excess of 20 percent for low back pain with 
degenerative changes is denied.

New and material evidence having been submitted, the claim of 
service connection for left knee osteoarthritis as secondary 
to the veteran's right knee disorder is reopened.

Service connection for left knee osteoarthritis as secondary 
to the veteran's right knee disorder is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

